21-30107-hcm Doc#19 Filed 03/19/21 Entered 03/19/21 07:40:02 Main Document Pg 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                            EL PASO            DIVISION


   IN RE:
    PDG Prestige, Inc.                                CASE NO.             21-30107-HCM
                                                      CHAPTER 11

   PROCEEDING MEMO - §341 MEETING ON                  3/18/21       , AT       9:00     a.m.

   1.     Disclosure statement filed by attorney for debtor pursuant to 11 U.S.C. § 329 and
          Bankruptcy Rule 2016(b): YES

   2.     Debtor(s) appeared:    YES

   3.     Counsel for debtor(s) appeared: YES

   4.     Meeting adjourned to                              , at                a.m.

          OR

          Meeting concluded: YES

   5.     Notes of Presiding Officer:

          1. Debtors needs to provide proof of insurance and add the UST for notice.
          2. Debtor needs to provide proof of opening DIP account and provide voided permanent check.
          3. Debtor needs to amend schedules to disclose number of gorund leases.
          4. Debtor needs to amend SOFA question 30 to disclosure payments to insiders.
          5. Debtor needs to file application to employ accountant.




   DATE PETITION FILED:                 2/15/21
   BAR DATE:         6/16/21
   PLUS      DAYS:

   CREDITORS' COMMITTEE FORMED: NO                    NOTICE OF APPOINTMENT FILED:




                                                      /s/ James W. Rose, Jr.
                                                                    Presiding Officer



                                                                                        REV 7/1/2003
